Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the Request for Continued Examination filed 11 May 2021.  Claims 1, 11 have been amended.  Claims 1-17 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

(s) 1, 2, 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lacaze et al. (US 2014/0068439 A1) in view of Rodgers et al. (US 2005/0073438 A1) and further in view of Setton (US 2013/0278427 A1).

Claim 1. Lacaze discloses a method of rendering a user interface to a geographical information system (GIS), the method comprising: 
presenting to a display a geographical visualization view of a region in the user interface to the GIS, the geographical visualization view comprising a map of the region, displaying a navigation map (Paragraph 0052) and 
a first object in the region that moves over time, the present invention is an after-action and real time mission review tool that displays camera, ladar and navigation sensor data (Paragraph 0008), an unmanned ground vehicle (UGV) passes information to a human operator at a different location who controls the vehicle through teleoperation (Paragraph 0032), to provide real-time situational awareness (Figure 1) to "walk through" and interact with the sensor and navigation data of the robot during the mission and post mission (Paragraph 0043), the navigation map 801 displays the traveled path 802 of the vehicle as created by two-dimensional LADAR in a first color; the current position of the vehicle is indicated by a triangle 803 in a second color (Paragraph 0052), a directional compass 812 located towards the right of the display info shows the vehicle's ; and 
in response to receiving a video request selection of a particular video sensor of the first objects in the geographical visualization view of the region, invoking a video request for the particular video sensor and displaying on the display a video stream of streaming video from the particular video sensor that is received in response to the video request, the present invention is an after-action and real time mission review tool that displays camera, ladar and navigation sensor data (Paragraph 0008), the current position of the vehicle is indicated by a triangle 402 in a second color (Paragraph 0043), the point selected on either the navigation map 400 or the scroll bar 603 will display the corresponding camera image 601 at the vehicle's respective time and position (Paragraph 0049), the point selected on either the navigation map 800 or the scroll bar 816 will display the corresponding camera image 814 at the vehicle's respective time and position (Paragraph 0057), the user can watch the live stream (Paragraph 0077) The claim only requires a video request of a particular video sensor, but the claim does not disclose how the request is made; in Lacaze, a symbol is displayed along the path at the current location and time of the ;
in response to receiving a search window trajectory request, getting information about the first object within a search window both from the particular video sensor within a first geographic region associated with the search window and from information associated with the search window that is stored in a database storing historical information, users can drag a bounding box over a map and navigation paths will be drawn on the display map with search results that summarize the collections (time segmented data) found in the bounding box; a timeline represents the start time of each collection in the search results; when an event on the timeline is selected, the collection information is displayed in the search results section; imagery is downloaded displaying 360 degree imagery and multiple images from different parts of the timeline can be displayed simultaneously; the location of the vehicle for each selected image is represented by an icon on the map (P. 0068), and 
providing to the display a visual representation of a projected trajectory of the first object, thereby displaying on the display a geographical visualization of the projected trajectory of the first object to a user of the display, navigation paths will be drawn on the display map with search results ; 
monitoring a second object in a surrounding area of the region of the geographical visualization view, the database/map server system allows users to view and compare Visualization Enhancement for Situational Awareness (VESA) data for multiple vehicles (P. 0066) the location of the vehicle for each selected image is represented by an icon on the map (P. 0068) performing a query on a plurality of vehicles (P. 0071, 0072) It is clear that a plurality of vehicles can be monitored,
the search window trajectory request comprising a query pattern that comprises information retrieval and database selection constraints, the bounding box will result in search results that summarize the collections (time segmented data) found in the bounding box (P. 0068).  

Lacaze does not disclose performing a time- and speed-based prediction of a future location of the first object based on a recent trajectory of the first object, as disclosed in the claims.  However, in the same field of invention, Rodgers discloses the predictive processor determines locations of a vehicular device at specific intervals or "time marks", determining the location, speed, heading, and/or time mark of the vehicle and then .  Therefore, considering the teachings of Lacaze and Rodgers, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine performing a time- and speed-based prediction of a future location of the first object based on a recent trajectory of the first object with the teachings of Lacaze.  One would have been motivated to combine performing a time- and speed-based prediction of a future location of the first object based on a recent trajectory of the first object with the teachings of Lacaze in order to allow the device to operate more efficiently by reserving resources by sampling the position information at a rate that is commensurate with the speed of the vehicle (Rodgers: Paragraphs 0070, 0071).

Lacaze does not disclose including monitoring a speed at which the second object is moving by performing updates on the speed at which the second object is moving periodically at an update frequency; determining whether the speed at which the second object is moving is above a non-zero threshold; and if it is determined that the speed at which the second object is moving is above the non-zero threshold speed, increasing or keeping stable the update frequency of the updates on the speed at which the second object is moving, and if it is determined that the speed at which the second object is moving is not above the non-zero threshold speed, decreasing the update frequency of the updates on the speed at which the second object is moving, thereby optimizing bandwidth of the GIS, as disclosed in the claims.  Lacaze discloses tracking the speed of a vehicle (P. 0045, 0054) the database/map server .  However, Lacaze does not explicitly disclose tracking the speed of a second vehicle.  In the same field of invention. Setton discloses attaching a sensor for measuring environmental condition data to a vehicle, wherein the data sampling frequency is set automatically using a speed measuring component and the measurement data is transmitted to a remote server (P. 0006) wherein the sensor is included in a device (P. 0055) and the sensor can be a GPS that provides spatio temporal correlation (P. 0066) wherein the data sampling frequency is adjusted based on moving speed, the higher the speed, the higher the sampling frequency is set, wherein specific sampling frequencies are applied to specific object speeds (P. 0101).  That is, Lacaze already discloses tracking the speed of a vehicle, and Setton discloses that different speed thresholds are used to determine corresponding sampling frequencies, the combination of Setton with Lacaze provides a mechanism for transmitting the speed of a vehicle to a server, and sampling the speed of a vehicle at a higher rate at higher speeds and sampling the speed of the vehicle at a reduced rate at lower speeds.  Therefore, considering the teachings of Lacaze, Rodgers and Setton, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine including monitoring a speed at which the second object is moving by performing updates on the speed at which the second object is moving periodically at an update frequency; determining whether the speed at which the second object is moving is above a non-zero threshold; and if it is determined that that the speed at which the second object is moving is above the non-zero threshold speed, increasing or keeping stable the update frequency of the updates on the speed at which the second object is moving, and if it is determined that the speed at which the second object is moving is not above the non-zero threshold speed, decreasing the update frequency of the updates on the speed at which the second object is moving, thereby optimizing bandwidth of the GIS with the teachings of Lacaze and Rodgers.  One would have been motivated to combine including monitoring a speed at which the second object is moving by performing updates on the speed at which the second object is moving periodically at an update frequency; determining whether the speed at which the second object is moving is above a non-zero threshold; and if it is determined that that the speed at which the second object is moving is above the non-zero threshold speed, increasing or keeping stable the update frequency of the updates on the speed at which the second object is moving, and if it is determined that the speed at which the second object is moving is not above the non-zero threshold speed, decreasing the update frequency of the updates on the speed at which the second object is moving, thereby optimizing bandwidth of the GIS with the teachings of Lacaze and Rodgers in order to save bandwidth since fewer samples are required to track vehicles traveling at slower speeds than at higher speeds (Lacaze: P. 0079) .

Claim 2. Lacaze, Rodgers and Setton disclose the method of claim 1, and Lacaze further discloses displaying the video stream comprises presenting a video player in a sub-window in the user interface to the GIS, a de-warped image taken from the .  

Claim 8. Lacaze, Rodgers and Setton disclose the method of claim 1, and Lacaze further discloses the video request selection comprising an indication of a selection command on the trajectory path the first object presented on the map, the current position of the vehicle is indicated by a triangle 803 in a second color (Paragraph 0052), the point selected on either the navigation map 800 or the scroll bar 816 will display the corresponding camera image 814 at the vehicle's respective time and position (Paragraph 0057) wherein the images loaded (See Fig. 15) can be real-time live streamed (P. 0077).  

Claim 9. Lacaze, Rodgers and Setton disclose the method of claim 1, and Rodgers further discloses predictions may be performed periodically at a frequency associated with the motion of the vehicular device and the mobile devices; for example, as the speed of the vehicle carrying the vehicular device increases or decreases, the frequency with which predictions and other calculations are performed can increase or decrease correspondingly (Paragraph .  Therefore, considering the teachings of Lacaze, Rodgers and Setton, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine requesting information on the first object within the geographical visualization view of the region at a first rate for the first object moving at a first range of speed and at a second rate for the object moving at a second range of speed, the first rate being lower than the second rate and the first range of speed being slower than the second range of speed with the teachings of Lacaze, Rodgers and Setton.  One would have been motivated to combine requesting information on the first object within the geographical visualization view of the region at a first rate for the first object moving at a first range of speed and at a second rate for the object moving at a second range of speed, the first rate being lower than the second rate and the first range of speed being slower than the second range of speed with the teachings of Lacaze, Rodgers and Setton in order to allow the device to operate more efficiently by reserving resources by sampling the position information at a rate that is commensurate with the speed of the vehicle (Rodgers: Paragraphs 0070, 0071).

Claim 10. Lacaze, Rodgers and Setton disclose the method of claim 9, and Lacaze further discloses the vehicle will have a set of sensors to observe the environment, and will either autonomously make decisions about its behavior or pass the information to a human operator at a different location who will control the vehicle through teleoperation (Paragraph 0032) the invention is enabled by software executing on a computer (Paragraph 0043).  Therefore, teachings of Lacaze, Rodgers and Setton, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the first rate and the second rate being determined by the GIS with the teachings of Lacaze, Rodgers and Setton.  One would have been motivated to combine the first rate and the second rate being determined by the GIS with the teachings of Lacaze, Rodgers and Setton in order to provide a more effective central point of control to coordinate the mission of the vehicles in Lacaze where it is inconvenient or impossible for an operator of a vehicle to control the mission (Lacaze: Paragraph 0032).

Claim(s) 3-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lacaze et al. (US 2014/0068439 A1) in view of Rodgers et al. (US 2005/0073438 A1) and Setton (US 2013/0278427 A1) and further in view of Coffman et al. (US 2012/0280087 A1).

Claim 3. Lacaze, Rodgers and Setton disclose the method of claim 2, and Lacaze further discloses receiving an indication of a user manually shifting a time pointer of the video in the video player, the current position of the vehicle is indicated by a triangle 402 in a second color (Paragraph 0043), the point selected on either the navigation map 400 or the scroll bar 603 will display the corresponding camera image 601 at the vehicle's respective time and position (Paragraph 0049), below the camera image 814 is a horizontal scroll bar 816 used to progress through the timeline of the mission; each slider increment 817 is equivalent to moving one second in time. The .  However, Lacaze, Rodgers and Setton do not explicitly disclose in response to receiving an indication of a user manually shifting a time pointer of the video in the video player, displaying the first object corresponding to the particular video sensor in a different position on the map in the geographical visualization view, the position corresponding to an actual location or an estimated location of the first object at a time indicated by the time pointer in the video player, as disclosed in the claims.  In the same field of invention, Coffman discloses the graphical user interface includes a timeline, a three-dimensional map, one or more future flight paths for one or more UAVs (e.g., UAV 160), an overhead 3D map of a particular geographic area (e.g., a geographic area corresponding to the location of UAV 160); display 170 may also present an icon representing each UAV being controlled; as the user advances or rewinds the flight time, the UAV icons may move along their selected path (Paragraph 0020).  Therefore, considering the teachings of Lacaze, Rodgers, Setton and Coffman, it would have been obvious to one combine in response to receiving an indication of a user manually shifting a time pointer of the video in the video player, displaying the first object corresponding to the particular video sensor in a different position on the map in the geographical visualization view, the position corresponding to an actual location or an estimated location of the first object at a time indicated by the time pointer in the video player with the teachings of Lacaze, Rodgers and Setton.  One would have been motivated to combine in response to receiving an indication of a user manually shifting a time pointer of the video in the video player, displaying the first object corresponding to the particular video sensor in a different position on the map in the geographical visualization view, the position corresponding to an actual location or an estimated location of the first object at a time indicated by the time pointer in the video player with the teachings of Lacaze, Rodgers and Setton in order to allow a user of Lacaze to update both the video image and the vehicle position on the map simultaneously as the user scrolls through the image display with the timeline, the image corresponding to the video taken at the vehicle’s position at the time shown on the timeline in order to allow a user to more effectively carry out the mission as described in Lacaze (see Lacaze, Paragraph 0006).

Claim 4. Lacaze, Rodgers, Setton and Coffman disclose the method of claim 3, and Lacaze discloses the LADAR maps 815 are now semi-transparent when compared to the embodiment of FIG. 3, allowing the user to view the aerial imagery underneath the map; the current position of the vehicle is indicated by a triangle 803 in a second color,  and Rodgers discloses indicating the position of the vehicle and other objects within a predetermined range of the vehicle; a zooming feature allowing a user to increase or decrease the portion of the map being displayed (Paragraph 0056) and Coffman discloses the graphical user interface includes a timeline, a three-dimensional map, one or more future flight paths for one or more UAVs (e.g., UAV 160), an overhead 3D map of a particular geographic area (e.g., a geographic area corresponding to the location of UAV 160); display 170 may also present an icon representing each UAV being controlled; as the user advances or rewinds the flight time, the UAV icons may move along their selected path (Paragraph 0020).  Therefore, considering the teachings of Lacaze, Rodgers, Setton and Coffman, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine in response to receiving the indication of the user manually shifting the time pointer of the video stream in the video player, rendering on the map a polygonal projection onto the Earth surface of the with the teachings of Lacaze, Rodgers, Setton and Coffman.  One would have been motivated to combine in response to receiving the indication of the user manually shifting the time pointer of the video stream in the video player, rendering on the map a polygonal projection onto the Earth surface of the particular video sensor's observed view, the polygonal projection having a movement across the map synchronized with the playback of the video stream with the teachings of Lacaze, Rodgers, Setton and Coffman in order to allow a user of Lacaze to update both the video image and the vehicle position on the map simultaneously as the user scrolls through the image display with the timeline, the image corresponding to the video taken at the vehicle’s position at the time shown on the timeline and providing more detail for the selected or current location to more effectively assist the user in observing the surroundings of the selected vehicle (See Lacaze: Paragraph 0006).

Claim 5. Lacaze, Rogers and Setton disclose the method of claim 1, but do not disclose presenting a trajectory path control panel listing available movement trajectories sent from the GIS in response to a historical trajectory request for a historical trajectory of the first object, as disclosed in the claims.  However, in the same field of invention, Coffman discloses a user creates various future flight paths in a time-based manner, the user then selects one of the different future flight paths to be used to control UAV 160; the selected future flight path is then uploaded and used to control UAV 160 .  Therefore, considering the teachings of Lacaze, Rodgers, Setton and Coffman, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine presenting a trajectory path control panel listing available movement trajectories sent from the GIS in response to a historical trajectory request for a historical trajectory of the first object with the teachings of Lacaze, Rodgers and Setton.  One would have been motivated to combine presenting a trajectory path control panel listing available movement trajectories sent from the GIS in response to a historical trajectory request for a historical trajectory of the first object with the teachings of Lacaze, Rodgers and Setton in order to help the users of Lacaze to be more efficient by programming the vehicle to follow known paths which proved to be more effective in the past (see Lacaze: Paragraph 0006).

Claim 6. Lacaze, Rodgers, Setton and Coffman disclose the method of claim 5, and Coffman further discloses the user may then monitor the UAV's flight path and orientation via telemetry from onboard navigation systems (Paragraph 0005), a user creates various future flight paths in a time-based manner, as discussed in more detail below. The user then selects one of the different future flight paths to be used to control UAV 160. The selected future flight path is then uploaded and used to control UAV 160 (Paragraph 0015), a marker may similarly move along any alternate future flight .  Therefore, considering the teachings of Lacaze, Rodgers, Setton and Coffman, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine in response to receiving a selection of a particular trajectory of the first object listed in the trajectory path control panel, animating the map and the trajectory path from a perspective of the first object along a path of the particular trajectory with the teachings of Lacaze, Rodgers, Setton and Coffman.  One would have been motivated to combine in response to receiving a selection of a particular trajectory of the first object listed in the trajectory path control panel, animating the map and the trajectory path from a perspective of the first object along a path of the particular trajectory with the teachings of Lacaze, Rodgers, Setton and Coffman in order to help the users of Lacaze to be more efficient by programming the vehicle to follow known paths which proved to be more effective in the past and to monitor the progress of the vehicle throughout the mission (see Lacaze: Paragraph 0006).

Claim 7. Lacaze, Rodgers, Setton and Coffman disclose the method of claim 5, and Rodgers further discloses predictions may be performed periodically at a frequency associated with the motion of the vehicular device and the mobile devices; for example, as the speed of the vehicle carrying the vehicular device increases or decreases, the frequency with which predictions and other calculations are  and Coffman further discloses the user may create several future flight paths, then, over the course of a UAV's flight, the user may change the selected future flight path numerous times (Paragraph 0061).  Therefore, considering the teachings of Lacaze, Rodgers, Setton and Coffman, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the historical trajectory request is invoked at regular intervals with the teachings of Lacaze, Rodgers, Setton and Coffman.  One would have been motivated to combine the historical trajectory request is invoked at regular intervals with the teachings of Lacaze, Rodgers, Setton and Coffman in order to ensure that the vehicle in Lacaze has the most up-to-date path information so the vehicle can stay on the path of the mission.

Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lacaze et al. (US 2014/0068439 A1) in view of Rodgers et al. (US 2005/0073438 A1), Setton (US 2013/0278427 A1) and Coffman et al. (US 2012/0280087 A1) and further in view of Sartipi et al (US 2012/0316782 A1).

Claim 4. Lacaze, Rodgers, Setton and Coffman disclose the method of claim 3, but do not disclose in response to receiving the indication of the user manually shifting the time pointer of the video stream in the video player, rendering on the map a polygonal projection onto the Earth surface of the particular video sensor's observed view, the polygonal projection having a movement across the map synchronized with the the LADAR maps 815 are now semi-transparent when compared to the embodiment of FIG. 3, allowing the user to view the aerial imagery underneath the map; the current position of the vehicle is indicated by a triangle 803 in a second color, where the front of the vehicle is designated by the point of the triangle (Paragraph 0052, Figure 8), the map area 801 where the robot path 802, LADAR 815, and aerial imagery 806 are displayed can now be panned and zoomed to get a detailed view of the area (Paragraph 0056, Figure 9), that is, an aerial view is provided and when the user zooms in on this aerial view, a sensor’s observed view will be displayed as the map, however, a separate aerial view is not displayed on or overlaid on the map, and Rodgers discloses indicating the position of the vehicle and other objects within a predetermined range of the vehicle; a zooming feature allowing a user to increase or decrease the portion of the map being displayed (Paragraph 0056) and Coffman discloses the graphical user interface includes a timeline, a three-dimensional map, one or more future flight paths for one or more UAVs (e.g., UAV 160), an overhead 3D map of a particular geographic area (e.g., a geographic area corresponding to the location of UAV 160); display 170 may also present an icon representing each UAV being controlled; as the user advances or rewinds the flight time, the UAV icons may move along their .  In the same field of invention, Sartipi discloses a traveling vehicle 1310 traveling on a path on a map (Paragraph 0075, Figure 13), displaying a magnification of an area around a point of the vehicle displaying an Earth view of the area around the vehicle (Paragraph 0076, Figure 14), the appearance, size and shape of the map magnifier may be configurable, i.e. the magnifier may be polygonal in shape (Paragraph 0100), specifying one or more of a size and shape of the magnified portion (Paragraph 0101) While Lacaze discloses it is the map itself that is zoomed and not that the zoomed in portion of the map is rendered on the map, Lacaze does disclose that the zoomed in map contains the traveling vehicle at its current position and time or the position and time determined by the position of the slider on the timeline, and the moving vehicle in Sartipi is equivalent to the traveling vehicles in Lacaze and Coffman.  Therefore, considering the teachings of Lacaze, Rodgers, Setton, Coffman and Sartipi, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine in response to receiving the indication of the user manually shifting the time pointer of the video stream in the video player, rendering on the map a polygonal projection onto the Earth surface of the particular video sensor's observed view, the polygonal projection having a movement across the map synchronized with the playback of the video stream with the teachings of Lacaze, Rodgers, Setton and Coffman.  One would have been motivated to combine in response to receiving the indication of the user manually shifting the time pointer of the with the teachings of Lacaze, Rodgers, Setton and Coffman in order to allow a user of Lacaze to update both the video image and the vehicle position on the map simultaneously as the user scrolls through the image display with the timeline, the image corresponding to the video taken at the vehicle’s position at the time shown on the timeline and providing more detail for the selected or current location to more effectively assist the user in observing the surroundings of the selected vehicle (See Lacaze: Paragraph 0006).

Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lacaze et al. (US 2014/0068439 A1) in view of Kawai et al. (US 2002/0067412 a1) and further in view of Rodgers et al. (US 2005/0073438 A1) and Setton (US 2013/0278427 A1).

Claim 11. Lacaze discloses a method of rendering a user interface to a geographical information system (GIS), the method comprising: 
presenting to a display a geographical visualization view of a region in the user interface to the GIS, the geographical visualization view comprising a map of the region, displaying a navigation map (Paragraph 0052) and 
trajectories of one or more objects in the region, or a surrounding area of the region, that may move over time, the present invention is an after-; 
allowing a user to select a first object of the one or more objects and/or a point in time by an interaction with the map, the present invention is an after-action and real time mission review tool that displays camera, ladar and navigation sensor data (Paragraph 0008), below the camera image 814 is a horizontal scroll bar 816 used to progress through the timeline of the mission; each slider increment 817 is equivalent to moving one second in time. The scroll bar 816 also allows a user to jump to any point from the beginning to the end of the trial; the left and right keyboard keys allow for quickly incrementing or decrementing of the  
at a rendered polyline of a particular trajectory of the first object of the one or more objects, the navigation map 400 displays the traveled path 401 in a first color (Paragraph 0043), the point selected on either the navigation map 800 or the scroll bar 816 will display the corresponding camera image 814 at the vehicle's respective time and position (Paragraph 0057), 
selection of the first object and/or the point in time indicating at least an interest in a visualization of the map in space and/or time, the navigation map 801 displays the traveled path 802 of the vehicle as created by two-dimensional LADAR in a first color; the current position of the vehicle is indicated by a triangle 803 in a second color (Paragraph 0052), the point selected on either the navigation map 800 or the scroll bar 816 will display the corresponding camera image 814 at the vehicle's respective time and position (Paragraph 0057);
in response to receiving a search window trajectory request, getting information about the first object within a search window both from a sensor within a first geographic region associated with the search window and from information associated with the search window that is stored in a database storing historical users can drag a bounding box over a map and navigation paths will be drawn on the display map with search results that summarize the collections (time segmented data) found in the bounding box; a timeline represents the start time of each collection in the search results; when an event on the timeline is selected, the collection information is displayed in the search results section; imagery is downloaded displaying 360 degree imagery and multiple images from different parts of the timeline can be displayed simultaneously; the location of the vehicle for each selected image is represented by an icon on the map (P. 0068), and 
providing to the display a visual representation of a projected trajectory of the first object, thereby displaying on the display a geographical visualization of the projected trajectory of the first object to the user, navigation paths will be drawn on the display map with search results that summarize the collections (time segmented data) found in the bounding box (P. 0068); 
monitoring a second object, of the one or more objects, in the surrounding area of the region of the geographical visualization view, the database/map server system allows users to view and compare Visualization Enhancement for Situational Awareness (VESA) data for multiple vehicles (P. 0066) the location of the vehicle for each selected image is represented by an icon ; 
the search window trajectory request comprising a query pattern that comprises information retrieval and database selection constraints, the bounding box will result in search results that summarize the collections (time segmented data) found in the bounding box (P. 0068).  

Lacaze does not disclose allowing a user to select a first object at or within a buffer around a rendered polyline of a particular trajectory of the first object of the one or more objects; whereby the first object is determined as the object of the nearest trajectory to a point or region of the interaction and a selected point in time is determined as the point in time at which the first object was located at a point on the particular trajectory closest to the point or region of the interaction, as disclosed in the claims.  However, in the same field of invention, Kawai discloses upon selection of a camera on the map window by clicking the mouse, one, closest to the click position of the mouse, of the plurality of cameras on the map window may be selected (Paragraph 0161), said selection means selects an input unit corresponding to the symbol closest to a point designated on the map (Claim 13) While Paragraph 0161 of Kawai discloses that the camera closest to the selected point is selected and then the user may drag the focal point of the .  Therefore, considering the teachings of Lacze and Kawai, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine allowing a user to select a first object at or within a buffer around a rendered polyline of a particular trajectory of the first object of the one or more objects; whereby the first object is determined as the object of the nearest trajectory to a point or region of the interaction and a selected point in time is determined as the point in time at which the first object was located at a point on the particular trajectory closest to the point or region of the interaction with the teachings of Lacaze.  One would have been motivated to combine allowing a user to select a first object at or within a buffer around a rendered polyline of a particular trajectory of the first object of the one or more objects; whereby the first object is determined as the object of the nearest trajectory to a point or region of the interaction and a selected point in time is determined as the point in time at which the first object was located at a point on the particular trajectory closest to the point or region of the interaction with the teachings of Lacaze in order to allow a user to quickly and efficiently navigate to and select an object among a plurality of objects on a screen.

Lacaze and Kawai do not disclose performing a time and speed-based prediction of a future location of the selected first object based on the particular trajectory of first object, as disclosed in the claims.  However, in the same field of invention, Rodgers discloses the predictive processor determines locations of a vehicular .  Therefore, considering the teachings of Lacaze, Kawai and Rodgers, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine performing a time and speed-based prediction of a future location of the selected first object based on the particular trajectory of first object with the teachings of Lacaze and Kawai.  One would have been motivated to combine performing a time and speed-based prediction of a future location of the selected first object based on the particular trajectory of first object with the teachings of Lacaze and Kawai in order to allow the device to operate more efficiently by reserving resources by sampling the position information at a rate that is commensurate with the speed of the vehicle (Rodgers: Paragraphs 0070, 0071).

Lacaze does not disclose including monitoring a speed at which the second object is moving by performing updates on the speed at which the second object is moving periodically at an update frequency; determining whether the speed at which the second object is moving is above a non-zero threshold; and if it is determined that that the speed at which the second object is moving is above the non-zero threshold speed, increasing or keeping stable the update frequency of the updates on the speed at which the second object is moving, and if it is determined that the speed at which the second object is moving is not above the non-zero threshold speed, decreasing the update frequency of the updates on the speed at which the second object is moving, thereby tracking the speed of a vehicle (P. 0045, 0054) the database/map server system allows users to view and compare Visualization Enhancement for Situational Awareness (VESA) data for multiple vehicles (P. 0066).  However, Lacaze does not explicitly disclose tracking the speed of a second vehicle.  In the same field of invention, Setton discloses attaching a sensor for measuring environmental condition data to a vehicle, wherein the data sampling frequency is set automatically using a speed measuring component and the measurement data is transmitted to a remote server (P. 0006) wherein the sensor is included in a device (P. 0055) and the sensor can be a GPS that provides spatio temporal correlation (P. 0066) wherein the data sampling frequency is adjusted based on moving speed, the higher the speed, the higher the sampling frequency is set, wherein specific sampling frequencies are applied to specific object speeds (P. 0101).  That is, Lacaze already discloses tracking the speed of a vehicle, and Setton discloses that different speed thresholds are used to determine corresponding sampling frequencies, the combination of Setton with Lacaze provides a mechanism for transmitting the speed of a vehicle to a server, and sampling the speed of a vehicle at a higher rate at higher speeds and sampling the speed of the vehicle at a reduced rate at lower speeds.  Therefore, considering the teachings of Lacaze, Kawai, Rodgers and Setton, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine a speed at which the second object is moving by performing updates on the speed at which the second object is moving periodically at an update frequency; determining whether the speed at which the second object is moving is above a non-zero threshold; and if it is determined that that the speed at which the second is moving object is above the non-zero threshold speed, increasing or keeping stable the update frequency of the updates on the speed at which the second object is moving, and if it is determined that the speed at which the second object is moving is not above the non-zero threshold speed, decreasing the update frequency of the updates on the speed at which the second object is moving, thereby optimizing bandwidth of the GIS with the teachings of Lacaze, Kawai and Rodgers.  One would have been motivated to combine a speed at which the second object is moving by performing updates on the speed at which the second object is moving periodically at an update frequency; determining whether the speed at which the second object is moving is above a non-zero threshold; and if it is determined that that the speed at which the second is moving object is above the non-zero threshold speed, increasing or keeping stable the update frequency of the updates on the speed at which the second object is moving, and if it is determined that the speed at which the second object is moving is not above the non-zero threshold speed, decreasing the update frequency of the updates on the speed at which the second object is moving, thereby optimizing bandwidth of the GIS with the teachings of Lacaze, Kawai and Rodgers in order to save bandwidth since fewer samples are required to track vehicles traveling at slower speeds than at higher speeds (Lacaze: P. 0079) .

(s) 12-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lacaze et al. (US 2014/0068439 A1) in view of Kawai et al. (US 2002/0067412 a1), Rodgers et al. (US 2005/0073438 A1) and Setton (US 2013/0278427 A1) and further in view of Sartipi et al. (US 2012/0316782 A1).

Claim 12. Lacaze, Kawai, Rodgers and Setton disclose the method of claim 11, but do not disclose in response to receiving an indication of the selected first object and/or the selected point of time, rendering on the map polygonal projections onto the Earth surface of any relevant video sensors' observed views, as disclosed in the claims.  However, Lacaze discloses, the LADAR maps 815 are now semi-transparent when compared to the embodiment of FIG. 3, allowing the user to view the aerial imagery underneath the map; the current position of the vehicle is indicated by a triangle 803 in a second color, where the front of the vehicle is designated by the point of the triangle (Paragraph 0052, Figure 8), the map area 801 where the robot path 802, LADAR 815, and aerial imagery 806 are displayed can now be panned and zoomed to get a detailed view of the area (Paragraph 0056, Figure 9), that is, an aerial view is provided and when the user zooms in on this aerial view, a sensor’s observed view will be displayed as the map, however, a separate aerial view is not displayed on or overlaid on the map and Rodges discloses indicating the position of the vehicle and other objects within a predetermined range of the vehicle; a zooming feature allowing a user to increase or decrease the portion of the map .  In the same field of invention, Sartipi discloses a traveling vehicle 1310 traveling on a path on a map (Paragraph 0075, Figure 13), displaying a magnification of an area around a point of the vehicle displaying an Earth view of the area around the vehicle (Paragraph 0076, Figure 14), the appearance, size and shape of the map magnifier may be configurable, i.e. the magnifier may be polygonal in shape (Paragraph 0100), specifying one or more of a size and shape of the magnified portion (Paragraph 0101) While Lacaze discloses it is the map itself that is zoomed and not that the zoomed in portion of the map is rendered on the map, Lacaze does disclose that the zoomed in map contains the traveling vehicle at its current position and time or the position and time determined by the position of the slider on the timeline, and the moving vehicle in Sartipi and the traveling vehicle in Lacaze are equivalent and Sartipi displays a magnifier for the moving car as it is moving.  Therefore, considering the teachings of Lacaze, Kawai, Rodgers, Setton and Sartipi, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine in response to receiving an indication of the selected first object and/or the selected point of time, rendering on the map polygonal projections onto the Earth surface of any relevant video sensors' observed views with the teachings of Lacaze, Kawai, Rodgers and Setton.  One would have been motivated to combine in response to receiving an indication of the selected first object and/or the selected point of time, rendering on the map polygonal projections with the teachings of Lacaze, Kawai, Rodgers and Setton in order to allow a user of Lacaze to update both the video image and the vehicle position on the map simultaneously as the user scrolls through the image display with the timeline, the image corresponding to the video taken at the vehicle’s position at the time shown on the timeline and providing more detail for the selected or current location to more effectively assist the user in observing the surroundings of the selected vehicle (See Lacaze: Paragraph 0006).

Claim 13. Lacaze, Kawai, Rodgers, Setton and Sartipi disclose the method of method of claim 12, and Lacaze further discloses, the present invention is an after-action and real time mission review tool that displays camera, ladar and navigation sensor data (Paragraph 0008), the LADAR maps 815 are now semi-transparent when compared to the embodiment of FIG. 3, allowing the user to view the aerial imagery underneath the map;  the navigation map 801 displays the traveled path 802 of the vehicle as created by two-dimensional LADAR in a first color; the current position of the vehicle is indicated by a triangle 803 in a second color (Paragraph 0052), a directional compass 812 located towards the right of the display info shows the vehicle's current cardinal direction of travel (Paragraph 0054) When the user zooms into the aerial view and the vehicle is traveling, the user will see the zoomed in aerial view of the traveling vehicle and Sartipi discloses a traveling vehicle 1310 traveling on a path on a map (Paragraph 0075, .  Therefore, considering the teachings of Lacaze, Kawai, Rodgers, Setton and Sartipi, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the polygonal projections having movement across the map when the map is animated in time with the teachings of Lacaze, Kawai, Rodgers, Setton and Sartipi.  One would have been motivated to combine the polygonal projections having movement across the map when the map is animated in time with the teachings of Lacaze, Kawai, Rodgers, Setton and Sartipi in order to allow a user of Lacaze to update both the video image and the vehicle position on the map simultaneously as the user scrolls through the image display with the timeline, the image corresponding to the video taken at the vehicle’s position at the time shown on the timeline and providing 

Claim 14. Lacaze, Kawai, Rodgers, Setton and Sartipi discloses the method of claim 12, and Lacaze further discloses the relevant video sensors comprise at least one moving video sensor, at least one stationary video sensor, or a combination thereof, the point selected on either the navigation map 800 or the scroll bar 816 will display the corresponding camera image 814 at the vehicle's respective time and position (Paragraph 0057), the user can watch a live stream (Paragraph 0077).  

Claim 15. Lacaze, Kawai, Rodgers, Setton and Sartipi discloses the method of claim 12, and Lacaze further discloses the present invention is an after-action and real time mission review tool that displays camera, ladar and navigation sensor data (Paragraph 0008), the current position of the vehicle is indicated by a triangle 402 in a second color (Paragraph 0043), the point selected on either the navigation map 400 or the scroll bar 603 will display the corresponding camera image 601 at the vehicle's respective time and position (Paragraph 0049), the current position of the vehicle is indicated by a triangle 803 in a second color (Paragraph 0052), a directional compass 812 located towards the right of the display info shows the vehicle's current cardinal direction of travel (Paragraph 0054), the point selected on .  Sartipi further discloses the magnified portion defined by the map magnifier contains one or more interactive map elements that, in its enlarged state, can be selected to cause the device to provide further information about a map element or object displayed within the magnified portion (Paragraph 0085).  Therefore, considering the teachings of Lacaze, Kawai, Rodgers, Setton and Sartipi, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine in response to receiving an indication of a selection of a polygon representing the polygonal projection onto the Earth surface of a particular video sensor's observed view, invoking a video request for the particular video sensor and displaying a video stream of streaming video from the particular video sensor that is received in response to the video request with the teachings of Lacaze, Kawai, Rodgers, Setton and Sartipi.  One would have been motivated to combine in response to receiving an indication of a selection of a polygon representing the polygonal projection onto the Earth surface of a particular video sensor's observed view, invoking a video request for the particular video sensor and displaying a video stream of streaming video from the particular video with the teachings of Lacaze, Kawai, Rodgers, Setton and Sartipi in order to allow a user in order to allow a user to quickly and efficiently navigate to and select an object among a plurality of objects on a screen.

Claim 16. Lacaze, Kawai, Rodgers, Setton and Sartipi disclose the method of claim 12, and Lacaze further discloses, below the camera image 814 is a horizontal scroll bar 816 used to progress through the timeline of the mission; each slider increment 817 is equivalent to moving one second in time. The scroll bar 816 also allows a user to jump to any point from the beginning to the end of the trial; the left and right keyboard keys allow for quickly incrementing or decrementing of the slider 817 (Paragraph 0055), there are two ways to explore the images of the path mapped by the vehicle: in space by clicking on any point of the navigation map 800 or in time by using the horizontal scroll bar 816 or playback controls 817 below the camera image 814 (Paragraph 0057).  That is, Lacaze does not disclose selecting the aerial view in order to display a camera image or stream from the selected vehicle, but Lacaze does disclose selecting a vehicle at a position and time in the aerial view in order to display the associated camera image or stream.  Sartipi further discloses the magnified portion defined by the map magnifier contains one or more interactive map elements that, in its enlarged state, can be selected to cause the device .  Therefore, considering the teachings of Lacaze, Kawai, Rodgers, Setton and Sartipi, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine in response to receiving an indication of a selection of a polygon representing the polygonal projection onto the Earth surface of a particular video sensor's observed view at a particular time, invoking a video player showing playback of video for the particular video sensor relevant to the particular time with the teachings of Lacaze, Kawai, Rodgers, Setton and Sartipi.  One would have been motivated to combine in response to receiving an indication of a selection of a polygon representing the polygonal projection onto the Earth surface of a particular video sensor's observed view at a particular time, invoking a video player showing playback of video for the particular video sensor relevant to the particular time with the teachings of Lacaze, Kawai, Rodgers, Setton and Sartipi in order to allow a user in order to allow a user to quickly and efficiently navigate to and select an object among a plurality of objects on a screen.

Claim(s) 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lacaze et al. (US 2014/0068439 A1) in view of Rodgers et al. (US 2005/0073438 A1) and Setton (US 2013/0278427 A1) and further in view of Kawai et al. (US 2002/0067412 a1).

Claim 17. Lacaze, Rodgers and Setton disclose the method of claim 1, and Lacaze further discloses the geographical visualization view further comprising a trajectory path the navigation map 801 displays the traveled path 802 of the vehicle as created by two-dimensional LADAR in a first color; the current position of the vehicle is indicated by a triangle 803 in a second color (Paragraph 0052), but Lacaze and Rodgers do not disclose the trajectory path having an invisible buffer placed around it such that, when an input from the user indicating a selection of the invisible buffer is received by the GIS, it is interpreted by the GIS to be a selection of the trajectory path, as disclosed in the claims.  However, in the same field of invention, Kawai discloses upon selection of a camera on the map window by clicking the mouse, one, closest to the click position of the mouse, of the plurality of cameras on the map window may be selected (Paragraph 0161), said selection means selects an input unit corresponding to the symbol closest to a point designated on the map (Claim 13) While Paragraph 0161 of Kawai discloses that the camera closest to the selected point is selected and then the user may drag the focal point of the camera, Claim 13 makes it clear that the selection of the camera is a separate and independent operation from the dragging; the selection region around a camera is defined by distance and is not shown on the map, therefore, Kawai reads on an invisible buffer.  Therefore, considering the teachings of Lacze, Rodgers, Setton and Kawai, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the trajectory path having an invisible buffer placed around it such that, when an input from the user indicating a selection of the invisible buffer is received by the GIS, it is with the teachings of Lacaze, Rodgers and Setton.  One would have been motivated to combine the trajectory path having an invisible buffer placed around it such that, when an input from the user indicating a selection of the invisible buffer is received by the GIS, it is interpreted by the GIS to be a selection of the trajectory path with the teachings of Lacaze, Rodgers and Setton in order to allow a user to quickly and efficiently navigate to and select an object among a plurality of objects on a screen.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states:
Davis does not disclose determining whether the vehicle’s speed is above a non-zero threshold speed, let alone then increasing (or keeping stable) or decreasing a frequency of updates on the vehicle’s speed based on whether the vehicle’s speed is above the non-zero threshold speed or not, as required by claims 1 and 11. Instead, Davis uses an initial sampling frequency and then automatically lowers it once the vehicle is detected and its speed can be measured, regardless of the vehicle’s actual speed and any relationship it may have to any non-zero threshold speed. Thus, the applicant submits that, even assuming arguendo that a person of 

The Action concedes that Lacaze and Rodgers do not disclose the claimed feature of: if it is determined that that the speed of the second object is not below the threshold speed, increasing or keeping stable the update frequency of the updates on the speed of the second object, and if it is determined that the speed of the second object is below the threshold speed, decreasing the update frequency of the updates on the speed of the second object, thereby optimizing bandwidth of the GIS.

The examiner has combined new prior art reference Setton with Lacaze for the amended limitations.  While Lacaze does not explicitly disclose tracking the speed of a second vehicle, Lacaze does disclose that multiple vehicles can be tracked and that the speed of at least one vehicle can be tracked.  Lacaze further disclose the database/map server system allows users to view and compare Visualization Enhancement for Situational Awareness (VESA) data for multiple vehicles.  Setton discloses a sensor is attached to a vehicle for measuring environmental condition data, wherein the data sampling frequency is set automatically using a speed measuring component and the measurement data is transmitted to a remote server.  The sensor is included in a device and the sensor can be a GPS that provides spatio temporal correlation.  The data sampling frequency is adjusted based on moving speed, the higher the speed, the 
Claim 11 has been amended with similar features and have been similarly rejected in view of Setton.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        9/8/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177